DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2, 6-7, and 14-28 are pending and examined below. This action is in response to the claims filed 6/11/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/21 has been entered.

 Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 USC 112(a) filed on 4/29/21, regarding 35 USC 112(a) rejections are persuasive in view of arguments filed 4/29/21. Claim 35 USC 112(a) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 USC 103 filed on 6/11/21, regarding 35 USC 103 rejections are persuasive in view of amendments filed 6/11/21. Claim 35 USC 103 rejections to claims 2 and 6 are withdrawn.


It is noted, based on interview of 6/21/21, that each component temperature explicitly correlating to a different output limiting value and the utilization of the smallest of the collective output limiting values where each temperature always correlates to a limiting value may overcome the art of record.  The claims as currently written can be interpreted as different components with different temperatures as falling below one or more thresholds to implement a limiting value.  The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 2, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Wu et al. (US 2011/0251746), Sakai et al. (US 2010/0162706), and Ota et al. (US 2013/0275011). 

Regarding claim 2, Edamura discloses a hybrid construction machine including a shovel comprising (Fig. 1): 
a traveling body (Fig. 1); 
a swivel body that is rotatably mounted on the traveling body (Fig. 1); 
an attachment that is configured by a boom, an arm, and an end attachment (Fig. 1); 
a motor generator (¶45 and Fig. 1 – assist power generation motor 23); 
a first inverter that controls the motor generator (¶49 and ¶134 – inverter 53); 
a power storage system that is mounted on the swivel body (¶57 and Fig. 1 – capacitor 24); 
a second inverter that controls the swiveling motor (¶49 and ¶133 – inverter 52); 
a temperature detection unit that acquires respective temperatures of the motor generator, the power storage system, and the swiveling motor (¶99 – temperature sensors 86 and 87 corresponding to the recited temperature detection for swiveling motor and motor generator, ¶57 – measures the temperature of the capacitor corresponding to the recited temperature of the power storage system); and 
a control device including a swivel output control unit, wherein the control device controls an output of the swiveling motor using a smallest value among the plurality of calculated swivel output limiting values (¶92 and Fig. 14 – Fig. 14 shows a series of temperature limits where the limit is the smallest value allowable depending on the number of rotations).
While Edamura does disclose temperature sensing and using an electric motor to swivel the swivel body, it does not explicitly disclose swivel body being only driven by the swivel motor or temperature sensors on the first and second inverters. However Wu discloses a hybrid construction machine including the first inverter, the second inverter (¶80, 85-87 – corresponding temperature sensors for the inverters as well as other temperature sensors).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
Edamura in view of Wu does not explicitly disclose an electric only drive mode for the swivel body, however Sakai discloses an electric drive system of a rotating structure including a swiveling motor that is driven by electric power from the motor generator and the power storage system, wherein the swivel body is driven by only the swiveling motor (¶172 and Fig. 14 – electric only mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the electric only mode of Sakai in order to suppress heat generation of the electric motor and increase reliability of the drive system (Sakai - ¶5)

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of Edamura in view of Wu and Sakai with the high temperature mode activation system of Ota in order to provide a cooling system for a hybrid working machine without increasing costs and breakdowns (Ota - ¶10-11).

Regarding claim 14, Edamura doesn’t disclose the varying temperature ranges limiting different outputs however Wu further discloses each of the respective temperatures detected by the temperature detection unit is in a first range in which a swivel output is not limited or a second range in which the swivel output is limited as the temperature increases, the first range being in a lower temperature region than the second range (¶363-366).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).

Regarding claim 15, Edamura doesn’t disclose the varying temperature ranges limiting different outputs however Wu further discloses the control device controls an output of the swiveling motor using a smallest value among a plurality of swivel output limiting values derived from the temperatures in the second range (¶363-366 – the lowest impact based on temperature range is applied).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).

Regarding claim 17, Edamura doesn’t explicitly disclose the cooling system based on cooling targets however Wu further discloses a cooling system that circulates a coolant to cool a plurality of cooling targets including the motor generator, the first inverter, the second inverter, the power storage system, and the swiveling motor, wherein the cooling system circulates the coolant in a single cooling circuit to cool the plurality of cooling targets (¶363-366).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).

Claims 6, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Jinbo et al. (US 2013/0110348), and Ota et al. (US 2013/0275011).

Regarding claim 6, Edamura further discloses shovel comprising (Fig. 1): 
a traveling body (Fig. 1); 
a rotation mechanism (Fig. 1); 
a swivel body that is rotatably mounted on the traveling body (Fig. 1); 
an attachment that is configured by a boom, an arm, and an end attachment (Fig. 1); 
a temperature detection unit that detects a temperature of a component relating to swiveling (¶99 – temperature sensors for swing electric motor and power generation motor); 
a control device that limits movement of the rotation mechanism according to the temperature detected by the temperature detection unit (¶99-104 – temperature limits provide maximum rotations and vis versa); and 
a display device, wherein the display device includes a first display portion on which information related to the temperature detected by the temperature detection unit is displayed (¶105 - cause a monitor or the like to display a message indicating that the temperature at which the swing hydraulic motor 27 needs to stop is exceeded by the temperature signals t1, t2),
when the temperature detected by the temperature detection unit reaches a predetermined threshold value, the limitation on the movement of the rotation mechanism starts and the information indicating that the rotation mechanism is driven by reducing its maximum output (¶105 - cause a monitor or the like to display a message indicating that the temperature at which the swing hydraulic motor 27 needs to stop is exceeded by the temperature signals t1, t2).
	Edamura does not explicitly disclose the display is in the cabin or that the display includes rotations or temperatures however Jinbo discloses a display device for a construction machine including display device provided in a cabin mounted on the swivel body (¶2),
 a second display portion on which information related to limitation on the movement of the rotation mechanism is displayed (Fig. 2 and ¶47 – multiple displays with ranges are shown in Fig. 2, the combination of the correlative limits of temperature and rotation of Edamura combined with the multiple displays of Jinbo fulfil the material as claimed above).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).
Edamura in view of Jinbo do not explicitly disclose detecting a plurality of temperatures of multiple reference temperature thresholds however Ota discloses a cooling system for hybrid working machines including utilizing a series of component temperatures with respective reference thresholds where if any of them surpasses their temperature thresholds, high temperature mode is activated therefor creating the smallest amount of heat increase (¶47-56 and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of Edamura in view of Jinbo with the high temperature mode activation system of Ota in order to provide a cooling system for a hybrid working machine without increasing costs and breakdowns (Ota - ¶10-11).

 a bar graph in which the number of lighting increases or decreases based on the temperature detected by the temperature detection unit is displayed on the first display portion (¶80 and Fig. 8.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).

Regarding claim 19, Edamura further discloses when the limitation on the movement of the rotation mechanism has started, the information related to the limitation on the movement of the rotation mechanism displayed on the second display portion is a message indicating that the temperature detected by the temperature detection unit is in a high temperature region, and the movement of the rotation mechanism is being limited (¶105 - monitor or the like to display a message indicating that the temperature at which the swing hydraulic motor 27 needs to stop is exceeded by the temperature signals, where the need to stop is limiting the movement of the rotation mechanism).

Regarding claim 21, Edamura does not disclose the use of multiple displays or the simultaneity of the displays however Jinbo further discloses the information related to the temperature detected by the temperature detection unit displayed on the first display portion and the information related to the limitation on the movement of the rotation mechanism displayed on the second display portion are displayed on the display device simultaneously (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).

Claims 7 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Jinbo et al. (US 2013/0110348).

Regarding claim 7, Edamura further discloses a shovel comprising (Fig. 1): 
a traveling body (Fig. 1);
a swivel body that is rotatably mounted on the traveling body (Fig. 1); 
a hydraulic pump that is mounted on the swivel body and discharges hydraulic oil (¶); 
electrical devices that are mounted on the swivel body (Fig. 1 and ¶112-150); 
a power storage system that is mounted on the swivel body (¶57 and Fig. 1 – capacitor 24); 
a temperature detection unit that acquires respective temperatures of the power storage system and the electrical devices (¶99 – temperature sensors 86 and 87 corresponding to the recited temperature detection for swiveling motor and motor generator, ¶57 – measures the temperature of the capacitor corresponding to the recited temperature of the power storage system),
 a cooling system (¶363).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
Edamura in view of Wu doesn’t explicitly disclose coolant system fluctuation controls however Kumar discloses a thermal management system including a coolant pump that circulates a coolant to cool the power storage system and the electrical devices (¶44 – coolant pump to maintain energy storage device temperature range); 
a control device, wherein when at least one of a temperature of the power storage system and a temperature of the electrical devices has reached a first threshold value at which cooling starts, the control device is set to a first control state in which the coolant pump is driven to circulate the coolant, and when a temperature of the power storage system has reached a second threshold value at which heating starts, which is lower than the first threshold value, the control device is set to a second control state in which the coolant pump is stopped and the coolant is not circulated (¶52 - Additionally, a controller 342 is coupled to the controllable outlet 341 and includes a stored upper or maximum temperature threshold and a lower or minimum temperature threshold in a memory 344. The upper and lower temperature thresholds may represent the upper and lower temperatures for which the cooling system respectively turns on and off).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the thermal 

Regarding claim 23, Edamura doesn’t explicitly disclose controlling temperature of individual electrical devices however Wu further discloses cooling targets of the pump include a plurality of the electrical devices, and an inverter and a converter that drive the electrical devices, and in a case where at least one temperature of the electrical devices, the inverter, and the converter has reached the first threshold value at which cooling starts, (¶363-366).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
Edamura in view of Wu does not explicitly disclose stopping the cooling based on reaching an ideal cold temperature however Kumar further discloses stopping cooling when it drops lower than a low temperature (¶52 - Additionally, a controller 342 is coupled to the controllable outlet 341 and includes a stored upper or maximum temperature threshold and a lower or minimum temperature threshold in a memory 344. The upper and lower temperature thresholds may represent the upper and lower temperatures for which the cooling system respectively turns on and off corresponding to the recited high temperature state, suitable temperature state and lower temperature state).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the thermal 

Regarding claim 24, Edamura doesn’t explicitly disclose the cooling temperature target regardless of respective temperatures however Wu further discloses cooling targets of the pump include a plurality of the electrical devices, and the control device starts the first control state in which the coolant is circulated when an engine starts regardless of respective temperatures of the plurality of cooling targets detected by the temperature detection unit (¶131-132 – continuous operation of the cooling system maintained by the engine operation inherently teaches the coolant system running upon engine start regardless of the target temperatures).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).

Regarding claim 25, Edamura does not explicitly disclose the controlling of a cooling circuit however Wu further discloses utilizing predetermined times (¶385) as well as a cooling system (¶363-366).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
 after the control device has been set to the second control state in which the coolant is not circulated, the control device shifts to the first control state in which the coolant is circulated, on condition that a predetermined time has elapsed (¶65 – controlling the cooling circuit based on temperature range and time increments corresponding to the recited predetermined time to activate and inactivate the system).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Regarding claim 26, Edamura in view of Wu does not disclose using the charging or discharging of a battery to maintain the power storage system temperature however Kumar further discloses the pump is included in a single cooling circuit which does not include a switching valve, and when a temperature of the power storage system has reached the second threshold value at which heating starts, the control device is set to the second control state in which the coolant is not circulated, and to a state in which charging and discharging of the power storage system are repeated so as to heat the power storage system (¶70 – transferring SOC between the batteries in order to maintain optimal temperatures corresponding to the recited charging and discharging to heat the power storage system).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu with the thermal .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Wu et al. (US 2011/0251746), Sakai et al. (US 2010/0162706), and Ota et al. (US 2013/0275011), as applied to claim 14, further in view of Kumar et al. (US 2011/0308765).

Regarding claim 16, Edamura doesn’t disclose the varying temperature ranges limiting different outputs however Wu further discloses a temperature of the power storage system detected by the temperature detection unit is in the first range, the second range, or a third range which is in a lower temperature region than the first range, and when the temperature of the power storage system is in the third range, the swivel output is limited (¶363-366 – the lowest impact based on temperature range is applied).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the temperature detection of Wu in order to prevent overheating damage to the electrical components (Wu - ¶195).
Edamura in view of Wu, Sakai and Ota does not explicitly disclose the differing temperature ranges however Kumar further discloses using differing temperature limits to provide differing safety measures (¶63-69 – turning on the fan, cooling system, heating system, etc. based on surpassing temperature thresholds.  The combination of the output limitation of each of the motor generator 12, the reduction machine 13, the turning electric motor 21, and 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu, Sakai and Ota with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Jinbo et al. (US 2013/0110348), and Ota et al. (US 2013/0275011), as applied to claim 6, further in view of Kumar et al. (US 2011/0308765).

Regarding claim 20, Edamura further discloses when the limitation on the movement of the rotation mechanism has started, the information related to the limitation on the movement of the rotation mechanism displayed (¶105 - monitor or the like to display a message indicating that the temperature at which the swing hydraulic motor 27 needs to stop is exceeded by the temperature signals, where the need to stop is limiting the movement of the rotation mechanism).
Edamura does not disclose the use of multiple displays however Jinbo further discloses multiple displays (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).
 the temperature detected by the temperature detection unit is in a low temperature region, and warming up is being performed to increase the temperature detected by the temperature detection unit (¶65-69 – heating the energy storage device based on the temperature falling below the lower temperature).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Jinbo and Ota with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Regarding claim 22, Edamura does not explicitly disclose using multiple displays however Jinbo further discloses multiple displays (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura with the display Jinbo in order to display more important measurements with a good visibility can be provided (Jinbo - ¶23).
Edamura in view of Jinbo and Ota does not disclose the use of a coolant system activation however Kumar a state in which the temperature detected by the temperature detection unit is a suitable temperature, a high temperature state in which the temperature detected by the temperature detection unit is higher than the suitable temperature, and a low temperature state in which the temperature detected by the temperature detection unit is lower than the suitable temperature, and where the control device is configured to limit the movement of the rotation mechanism when the temperature detected by the temperature detection unit is in the high temperature state or the low temperature state (¶52 - Additionally, a controller 342 is coupled to the controllable outlet 341 and includes a stored upper or maximum temperature threshold and a lower or minimum temperature threshold in a memory 344. The upper and lower temperature thresholds may represent the upper and lower temperatures for which the cooling system respectively turns on and off corresponding to the recited high temperature state, suitable temperature state and lower temperature state).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Jinbo and Ota with the thermal management system of Kumar in order to maintain optimal temperature range within the electronics (Kumar - ¶42).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Jinbo et al. (US 2013/0110348), and Ota et al. (US 2013/0275011), as applied to claim 6, further in view of Sakai et al. (US 2010/0162706).

Regarding claim 27, Edamura in view of Jinbo and Ota does not explicitly disclose an electric only drive mode for the swivel body, however Sakai discloses an electric drive system of a rotating structure including wherein the swivel body is driven by only the swiveling motor (¶172 and Fig. 14 – electric only mode).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al. (US 2013/0311052) in view of Wu et al. (US 2011/0251746) and Kumar et al. (US 2011/0308765), as applied to claim 7, further in view of Sakai et al. (US 2010/0162706).

Regarding claim 28, Edamura in view of Wu and Kumar does not explicitly disclose an electric only drive mode for the swivel body, however Sakai discloses an electric drive system of a rotating structure including wherein the swivel body is driven by only the swiveling motor (¶172 and Fig. 14 – electric only mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hybrid construction machine of Edamura in view of Wu and Kumar with the electric only mode of Sakai in order to suppress heat generation of the electric motor and increase reliability of the drive system (Sakai - ¶5)


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kamei et al. (US 2010/0026225) discloses a system of limiting output values based on component specific temperature thresholds (¶82-91)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665